DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-10, 12-17, and 19-23 have been rejected.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1), MPEP 608.01(o), and MPEP 2181(I)(V). Correction of the following is required:
Claims 21-23, which are newly added, recite “populating” with respect to the variables. The Examiner submits that the USPTO Board of Patent Appeals and Interferences has recognized that the lack of antecedent basis of claim terms in the original specification as a “significant problem.” See 73 Fed. Reg. 32944 (June 10, 2008) (noting that “[o]ne significant problem faced by the Board under Rule 41.37(c)(1)(v) occurs when the language of a claim does not have direct antecedent language in the specification."). Further, since the nomenclature used by Applicant departs from the Specification, amendments to the Specification required to ensure the claims are constructed in light of the Specification. Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).
Examiners have no authority to waive the provisions of a rule. See In re Goodman, 3 USPQ2d 1866, 1871 (ComrPats 1987) (noting the examiners have no authority to waive 37 CFR 1.111(b)); 37 CFR 1.121(e) (“The disclosure must be amended, when required by the Office[.]”).
Objections are not held in abeyance.

Response to Arguments1
101
Claim 1 continues to be directed towards contract negotiations on blockchain. Specifically, the claims recite operations such as “generating a smart contract” which is “verified by a first trusted authority.” (Instant Claim 1.) This contract is ultimately “deploy[ed on] a hash chain.” This is an abstract idea. The claim language is at a high level and the contract is merely “deploy[ed on] a hash chain”. Further the hash chain is a mathematical idea. The additional elements of mathematical operations do not improve the computer technology. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
Applicant points to paras. 002, 0021, 0041 of the Specification. (Rm. at 8–9.) For example, Applicant submits that there exists “specific mechanism for secure...transaction guidance.” (Rm. at 9.) This a business solution to a business problem, not a technological solution-problem rooted therein.
Applicant points to para. 0018 (disclosing self-executing code) and argues that “these features cannot be characterized as a generic[.]” (Rm. at 10.) Examiner submits that this automates and implements the abstract idea. Applicant has not pointed to any evidence that suggests any inventive programming.
Applicant cites to two (2) PTAB opinions. (Rm. at 10–11.) The Examiner is not bound by PTAB opinions—only the MPEP and the Fed. Reg.
Under Step 2B, Applicant again cites to PTAB ops. (Rm. at 14–16.) See rational above.
103
Applicant submits that a first trusted authority is not taught. (Rm. at 17.) Examiner has mapped to Ginter and offered explanations. Examiner accordingly maintains the rejection as Applicant does not raise any other issues. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
In the instant case, claims 1, 8, and 15 are directed to a method, product, and system, respectively. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards contract negotiation, which is an abstract idea of organizing human activity. Claims recite “receiving first input form a first user identifying a term of a transaction between the first user and a second user; receiving second input from the second user confirming the term; deploying a smart contract…wherein: the smart contract [comprises] term[s]…and receiving…a notification that the smart contract has verified through a trusted authority that the term is satisfied” which are grouped within the “certain methods of organizing human activity.” With respect to the newly added language of “generating a smart contract that corresponds to the term by modifying...verified by a first trusted authority,” this language purportedly only makes advances in a business processes and is not related to a technical aspect. Therefore, this is not an additional element and is part of the abstract idea.  The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are Choose an item.. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract ideas (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed towards cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). For example, the claims recite: “on a hash chain…and the hash chain is resistant to modification.” Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as “a program that guides performance” and “management component” along with processor and memory merely uses a computer as a tool to perform an abstract idea(s). Specifically, the “a program that guides performance” and “management component” along with processor and memory performs the steps or functions of “receiving first input form a first user identifying a term of a transaction between the first user and a second user; receiving second input from the second user confirming the term; deploying a smart contract…wherein: the smart contract [comprises] term[s]…and receiving…a notification that the smart contract has verified through a trusted authority that the term is satisfied” as a tool to implement the abstract idea(s). This does not integrate the abstract idea(s) into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea(s). Operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea(s) to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea(s) with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea(s) in some other meaningful way beyond generally linking the use of the abstract ideas to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea(s), and the claims are directed to an abstract idea(s).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “receiving first input form a first user identifying a term of a transaction between the first user and a second user; receiving second input from the second user confirming the term; deploying a smart contract…wherein: the smart contract [comprises] term[s]…and receiving…a notification that the smart contract has verified through a trusted authority that the term is satisfied” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea(s) of mathematical concepts and organizing human activity. As discussed above, taking the claim elements separately, the “a program that guides performance” and “management component” along with processor and memory performs the steps or functions of “receiving first input form a first user identifying a term of a transaction between the first user and a second user; receiving second input from the second user confirming the term; deploying a smart contract…wherein: the smart contract [comprises] term[s]…and receiving…a notification that the smart contract has verified through a trusted authority that the term is satisfied” and with respect to the newly added language of “generating a smart contract that corresponds to the term by modifying...verified by a first trusted authority.” These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claims merely recite the concept(s) of mathematical concepts and organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract ideas. The use of a computer or processor to merely automate and/or implement the abstract ideas cannot provide significantly more than the abstract ideas itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 further describe the abstract ideas of organizing human activity and mathematical concepts. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-14, and 17-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Voorhees US20180218176A1 in view of US20180005186A1 Hunn in view of US5892900 Ginter.
Regarding claims 1, 8, 15 Voorhees teaches smart contract negotiation between two parties that is updated based off triggers:
A method for automatically guiding transaction performance (0103 “monitoring the performance of the parties”), comprising:
receiving first input from a first user (0122 “receive a request from a first party”) identifying a term of a transaction (0101, 0102 “term of the smart contract”, 0122 “having a parameter”) (Examiner is taking “term” in the claim language under BRI in light of the Spec. 0018.) between the first user and a second user (Fig. 2 Item 220, 230; 0049, 0099 “contractual relationship”, 0122 “associated with a contractual relationship”);
receiving second input from the second user confirming the term (0122 “receive a confirmation from a second party comprising an acceptance of the parameter”);
generating a smart contract (0098 “creates a smart contract”) that corresponds to the term (0099 “one or more terms specified”) by modifying, based on the term (0099 “The created smart contract may have one or more terms[.]” That is, the smart contract at the time of generation has terms.), a smart contract...
deploying the smart contract (0099 “deploys”, 0122 “deploying the smart contract on the blockchain”)…wherein: 
the smart contract comprises a program that guides performance (0050 “programmatically predefined algorithms”, 0059 “smart contracts are little programs that execute conditional logic statements”, 0107 “according to its programming”) (Examiner is taking “program” in the Spec. under BRI. The Examiner notes that the language in the Spec. is not given any special meaning, see Spec. at 0016, 0018, and 0029, and is at a high level.) of the term, and (0099 “one or more terms specified”)….
receiving, from a management component (Fig. 2 Item 210; 0102 “system 210…constantly monitors the smart contract”) (Examiner notes that management component is not any type of specialized hardware/software and is to be constructed under BRI accordingly, see Applicant’s Spec. at 0005, 0006, 0056, 0057 & Fig. 1 Item 132. Examiner additionally notes that notifications from Voorhees may come from either the system 210 or from the blockchain network 290)…a notification that the smart contract has verified…that the term is satisfied (0100-0101, 0102 “reported” & Fig. 2 Item 260, 270, and 280; see also 0103-0107 & Fig. 4 S410 (finding active monitoring) (Examiner notes that information from sources are gathered, see Fig. 2 Items 260-280, and the smart contract, by way of example, determines if loan payments, which are part of the term, are made, see 0101-0102. Examine also notes multiple embodiments of message transmission: “system 210 and/or blockchain…sends the message to borrowing and lending parties.”).
While Voorhees does teach a chain of blocks for smart contract, Voorhees does not teach:
...smart contract template...
...the hash chain is resistant to modification; and...
...verified by a first trusted authority...
through a second trusted authority…
While Voorhees teaches a “generic[]” contract, see Vorhees at 0092, Hunn teaches two items (i) a Merkle link that utilizes hashes for immutable data structures and (ii) modifying/adding/alternating templates for the smart contracts:
...smart contract template (0217 “committing a template” & Fig. 12 (showing contract repository); see also 0216, 0218 (discussing synchronize) & Fig. 27 (showing version control for template))
(Note: In one embodiment, that the repository may be part of the contract management platform, see 0217. Accordingly, there may be a sync between the repository and the BDL. This means that the templates are on the BDL (i.e. blockchain).)
the hash chain is resistant to modification; and (0059 “[o]bjects are…immutably added”, 0095 “using Merkle links…the data structure…can also be cryptographically immutable”, 0117 “The cryptographic link (i.e., a Merkle link) [is] made through a cryptographic hash”; see also 0050, 0055, claim 2) (Examiner notes that the data structure is represented via a Merkle Link. Examiner notes that Merkle link utilizes cryptographic hashes, wherein the hashes are immutable. Examiner also notes that, according to para. 0095, the data structure may be “integrate[d]” with blockchain ledger BDL. BLD references to blockchain/distributed ledger system, see 0054.)…

Voorhees as a whole is directed towards creating a secure agreement between at least two parties. (Id. at TITLE.) This secure agreement is realized through smart contract and blockchain. (Id.  at 0015.) The smart contract comprises computer code which are logical statements to be evaluated. (Id. at 0058.) Similarly, Hunn as a whole is directed towards storing, managing, and executing contracts. (Id. at TITLE.) Further, the contracts in Hunn are referred to as smart contracts, which like Voorhees, are executed on the blockchain. (Hunn at 0005.) Therefore, both references are within the same field of use and there exists a nexus. 
Voorhees does not expressly teach “hash chain” along with the “resistant to modification language” for said hash chain; however, Examiner notes that Voorhees is teaches a chain of blocks. (Id. at Fig. 2 Items 290, 292.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the chain of blocks of Voorhees in a smart contract framework with the Merkle links which provide immutability of Hunn in order to ensure that documents, like legal contracts, are “securely and verifiably linked together.” (Hunn at 0095.)

Neither Voorhees nor Hunn teach:
...verified by a first trusted authority...
through a second trusted authority…
Ginter teaches a trusted negotiator which works as an intermediary between parties during contract formation:
...[a contract] verified by a first trusted authority...
(Note: Ginter discloses a plurality of services at a plurality of sites that “[t]rusted negotiator services can be used at VDE sites[.]” (Examiner’s underlining.) Further, the VDE sites provided by the “VDE [which] provides a concise mechanism for specifying control sets[.]” Id. at col. 270 ll. 1-20. That is, a plurality of methods may be aggregated using “natural language.” (Id. at col. 270 l. 14; see also id. at Fig. 41a (showing VDE nodes with methods); Fig. 41b (same); Fig. 41c (same); Fig. 41d (same); Fig. 46 (showing Control Method). As such, without conceding that Ginter expressly teaches, Ginter implicitly teaches that multiple trusted negotiators may be used with the VDE node framework with a plurality of methods, see MPEP 2144.01.)
through a second trusted authority (col. 276 ll. 3-35 & Fig. 76A Item 3172, Fig. 76B Items 3172(A-N); see also col. 271 ll. 40-48 (outlining PERCs in Figs. 75A, B, and C), Fig. 75C (disclosing negotiation process rules and control information” PERC)) (Examiner notes that the negotiation takes place via the “VDE sites,” see col. 276. In one embodiment, i.e. the “trusted negotiator” embodiment, see col. 277, the “[t]rusted negotiators services can be used at VDE sites[.]” Simply put, the negotiation process between parties takes place through the VDE sites of 3172 of Figs. 76. Examiner also importantly notes that PERC 3150 may also be used in a single negotiation process (Fig. 76A) according to col. 276 ll. 1-10 while Fig. 76A only shows PERCs 808. Further still, PERC 3150 can be set to the “trusted negotiator” option, see Fig. 75C Item “Trusted Negotiator” inside 3156.)

As established above, both Voorhees and Hunn are both drawn, as a whole, to contract negotiations between at least two parties taking place on the blockchain. While Ginter does not disclose Blockchain, hash chain, or smart contracts, Ginter discloses negotiation and electronic contracts (as opposed to smart contracts). As such, there exists a nexus. Further, Ginter discloses haggling along with other negotiation models for confirming contracts. (Id. at col. 271.) This model of negotiation, along with others disclosed in Ginter, are also represented in Voorhees. (Voorhees at 0122 (confirming by party).) Further still, Hunn also discloses the interplay between parties A and B during contract amendments. (Hunn at 0199 & Fig. 20.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the combined smart contracts on the blockchain teachings of Voorhees-Hunn with the trusted negotiators of Ginter in order to bind contracted parties, see Ginter at col. 277, and/or to provide a secure environment to ensure that the “negotiation process [is] not tampered with,” see Ginter at col. 277.
Further, assuming arguendo that Ginter does not anticipant via Implicit Disclosure pursuant to MPEP 2144.01 (i.e. that the VDE sites correspond to the VDE nodes and that a plurality of trusted negotiators may be used with a plurality of methods), Examiner submits that Ginter may be readily combined with itself since a POSITA is a person of ordinary creative, see MPEP 2143. For example, Fig. 75 of Ginter discloses a “TRUSTED NEGOTIATOR” within the PERC along with a CONTROL METHOD labeled 3156; see also Fig. 46 (showing CONTROL METHOD in detail). As such, a POSITA with an ordinary level of creativity may readily combined the flexible frame of the VDE nodes with METHOD and accordingly modify the PERC packet in order to provide a secure environment to negotiate. (Ginter at col. 270 ll. 28-29.)

Regarding claims 2, 9, 16 Voorhees teaches:
The method of Claim 1, wherein the first input (0122 “receive a request from a first party”)…wherein the second input confirms (0122 “receive a confirmation from a second party comprising an acceptance of the parameter”)…and wherein the method further comprises:
deploying the smart contract (0099 “deploys”, 0122 “deploying the smart contract on the blockchain”) based on the term (0101-0102)…
storing the smart contract (0058 “stored…on a distributed storage”) 
Voorhees does not teach:
on the hash chain….
identifies the trusted authority…
Hunn teaches:
on the hash chain (0059 “[o]bjects are…immutably added”, 0095 “using Merkle links…the data structure…can also be cryptographically immutable”, 0117 “The cryptographic link (i.e., a Merkle link) [is] made through a cryptographic hash”; see also 0050, 0055, claim 2).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the chain of blocks of Voorhees in a smart contract framework with the Merkle links which provide immutability of Hunn in order to ensure that documents, like legal contracts, are “securely and verifiably linked together.” (Hunn at 0095.)

Neither Voorhees nor Hunn teach:
identifies the trusted authority
Ginter teaches:
identifies the second trusted authority, (col. 276 ll. 3-35 & Fig. 76A Item 3172, Fig. 76B Items 3172(A-N); see also col. 271 ll. 40-48 (outlining PERCs in Figs. 75A, B, and C), Fig. 75C (disclosing negotiation process rules and control information” PERC)) (PERC 3150 can be set to the “trusted negotiator” option, see Fig. 75C Item “Trusted Negotiator” inside 3156.)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the combined smart contracts on the blockchain teachings of Voorhees-Hunn with the trusted negotiators of Ginter in order to bind contracted parties, see Ginter at col. 277, and/or to provide a secure environment to ensure that the “negotiation process [is] not tampered with,” see Ginter at col. 277.

Regarding claims 3, 10, 17 Voorhees teaches:
based on a type of the term (0101-0102).
(Note: Voorhees contemplates a first term type based on interest (e.g. %20). Further, the reference contemplates a second term type based on loan amount (e.g., $3000). Further still, Voorhees contemplates a third term type based on time period (e.g. 36 months).)
Voorhees does not teach:
…further comprising: selecting the smart contract template from a plurality of smart contract templates...
Hunn teaches:
……further comprising: selecting the smart contract template from a plurality of smart contract templates (0217 “committing a template” & Fig. 12 (showing contract repository); see also 0216, 0218 (discussing synchronize) & Fig. 27 (showing version control for template)) (Examiner notes, in one embodiment, that the repository may be part of the contract management platform, see 0217. Accordingly, there may be a sync between the repository and the BDL. This means that the templates are on the BDL (i.e. blockchain).) on the hash chain (0059 “[o]bjects are…immutably added”, 0095 “using Merkle links…the data structure…can also be cryptographically immutable”, 0117 “The cryptographic link (i.e., a Merkle link) [is] made through a cryptographic hash”; see also 0050, 0055, claim 2)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the smart contracts of Voorhees in a smart contract framework with templates of Hunn in order to reused preexisting contracts instead of creating a creating a new contract from scratch. Reusing contracts would allow for users of smart contract system to save time and money. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Additionally, Examiner submits that “type of the term” is taught by Applicant’s Background which is admitted prior art. Specifically, PGPUB of the instant Application (0002) discloses: “For instance, rules and variables (e.g., related to transaction terms such as shipment terms, payment terms, and penalties for breach) underlying...could potentially be altered without knowledge of the parties....” As such, it is obvious to take old elements known in the art, in this case types of terms of a contract, and integrated them into clauses of the contract as see in Ginter for example. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claims 5, 12, 19 Voorhees teaches:
a modified term of the transaction (0106-0108); […] the modified term; and  (0106-0108)
deploying (0099 “deploys”, 0122 “deploying the smart contract on the blockchain”)… that corresponds to the modified term (0106-0108).
Voorhees does not teach:
receiving third input from the first user comprising
receiving fourth input from the second user confirming
an alternative smart contract on the hash chain…
Hunn teaches:
receiving third input from the first user comprising (0199 “either party may submit a proposed change via a commit” & Fig. 19 Item “Party A proposes state update”) (Examiner notes that Amendment COGs comprises at least “changing contracts or clauses (template or otherwise), deleting portions…adding…changing…or any other form of amendment, see 0198.) 
receiving fourth input from the second user confirming (0199 & Fig. 19 Item “Proposed update…may accept or amend”; see also Fig. 20 (signing off by Party B before update of amendment)) 
an alternative smart contract (0054 (smart contract code) on the hash chain (0059 “[o]bjects are…immutably added”, 0095 “using Merkle links…the data structure…can also be cryptographically immutable”, 0117 “The cryptographic link (i.e., a Merkle link) [is] made through a cryptographic hash”; see also 0050, 0055, claim 2)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the smart contract system of Voorhees that allows for modifications with the Amendments of COGs of Hunn in order to parties to engage in a flexible contract framework such as “haggling.” (Ginter at col. 270.) This would allow for parties to engage in a more complex and rich form of negotiation. (Ginter at col. 271.) Put another way, modifications would allow for parties to reach more amendable agreements given that parties typically have different needs, wants, and desires.

Regarding claims 6, 13, 20 Voorhees teaches:
wherein receiving the first input from the first user (0122 “receive a request from a first party”) comprises displaying (0042)…to the first user via a user interface (0042) and receiving…by the first user (0044)…
Voorhees does not teach:
a plurality of terms… a selection…of the term from the plurality of terms.
Hunn teaches:
a plurality of terms (0110 & Fig. 10)… a selection…of the term from the plurality of terms (0109 “select in certain conditions”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify Voorhees with the teachings of Hunn in order to have a contract that comprises a plurality of terms as this would allow for a more rich and amendment contractual relationship between parties given that multiple parties have multiple needs, wants, and desires. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claims 7 and 14 Voorhees teaches:
further comprising: notifying the first user and the second user that the transaction is complete (0109 “expiration date associated…and/or when all parties have completed/fulfilled” & Fig. 4 Item S430) (Examiner submits that “expired” and the like in Voorhees is defined and used broadly) based on the notification (0100-0101, 0102 “reported” & Fig. 2 Item 260, 270, and 280; see also 0103-0107 & Fig. 4 S410 (finding active monitoring) (Examiner notes that information from sources are gathered, see Fig. 2 Items 260-280, and the smart contract, by way of example, determines if loan payments, which are part of the term, are made, see 0101-0102. Examine also notes multiple embodiments of message transmission: “system 210 and/or blockchain…sends the message to borrowing and lending parties.”).

Regarding claims 21-23 Voorhees teaches:
The system of Claim 15, wherein modifying, based on the term, the smart contract template comprises (0099 “The created smart contract may have one or more terms[.]” That is, the smart contract at the time of generation has terms.) populating one or more variables of...(0092 “The smart contract are created generically with all open blank fields for loan terms and data[.]”) based on the first input (0099 “terms specified by another party”; see also 0054 (offer/acceptance of terms). 
(Note: The language of “variables” appears in Applicant’s PGPUB (0019) which discloses: “[S]mart contract templates may have variables (e.g., prices, address, and the like), which a party can define[.]” That is, Applicant does not limit themselves with the language of “variables”. As such, Examiner is taking variable as an item in a smart contract that can be changed.)
(Note: Examiner also notes that “populating” in conjunction with “variables” is not in the Spec. Therefore, under BRI, Examiner is taking “populating” as adding/modifying/setting.)
Voorhees does not teach:
...the smart contract template...
Hunn teaches:
...the smart contract template (0217 “committing a template” & Fig. 12 (showing contract repository); see also 0216, 0218 (discussing synchronize) & Fig. 27 (showing version control for template))...

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US20180174255A1 Hunn (programmable clauses on smart contract)
US20190347653A1 Lu (smart contract between A and B)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 Remarks (09/27/2021) are herein referred to as “Rm.”